Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 10 & 19, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 10 & 19 that includes: 
Claim 1:
…
“
(1) divide a first image into a plurality of areas based on obtained image data of the first image corresponding to a first brightness, and set, for each of the plurality of areas, relationship information that associates an input brightness value with an output brightness value; (2) specify at least some pixels of the first image, wherein the at least some pixels belong to adjacent areas of the plurality of areas respectively: (3) convert, based on the relationship information, a brightness value of a pixel included in the first image into a brightness value of a pixel of a second image of which corresponds to a brightness range is narrower than a brightness range to which the first image corresponds by determining a brightness value, for each of the at least some pixels, in the second image such that (a) a brightness value for one pixel of the at least some pixels is determined based on the relationship information set for respective areas to which each of the at -4-least some pixels belongs and (b) a brightness value for another pixel of the at least some pixels is determined based on the relationship information set for the respective areas. 
”
Claim 10:
…
“
A control method of an image processing apparatus, the method comprising: dividing a first image into a plurality of areas based on obtained image data of the first image corresponding to a first brightness, and setting, for each of the plurality of areas, relationship information that associates an input brightness value with an output brightness value; specifying at least some pixels of the first image, wherein the at least some pixels belong to adjacent areas of the plurality of areas respectively; converting, based on the relationship information, a brightness value of a pixel included in the first image into a brightness value of a pixel of a second image of which corresponds to a brightness range is narrower than a brightness range to which the first image corresponds by determining a brightness value, for each of the at least some pixels, in the second image such that (a) a brightness value for one pixel of the at least some pixels is determined based on the relationship information set for respective areas to which each of the at least some pixels belongs and (b) a brightness value for another pixel of the at least some pixels is determined based on the relationship information set for the respective areas.
”
Claim 19:
…
“
A non-transitory computer-readable storage medium that stores a computer program configured to cause a computer provided in an image processing apparatus to: divide a first image into a plurality of areas based on obtained image data of the first image corresponding to a first brightness, and set, for each of the plurality of areas, relationship information that associates an input brightness value with an output brightness value; specify at least some pixels of the first image, wherein the at least some pixels belong to adjacent areas of the plurality of areas respectively; convert, based on the relationship information, a brightness value of a pixel included in the first image into a brightness value of a pixel of a second image of which corresponds to a brightness range is narrower than a brightness range to which the first image corresponds by determining a brightness value, for each of the at least some pixels, in the second image such that (a) a brightness value for one pixel of the at least some pixels is determined based on the relationship information set for respective areas to which each of the at -9-least some pixels belongs and (b) a brightness value for another pixel of the at least some pixels is determined based on the relationship information set for the respective areas.
”
Regarding dependent claims 3, 6-9, 12, 15-18 & 20-31 these claims are allowed because of their dependence on independent claims 1, 10 & 19 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661